Citation Nr: 0812383	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date prior to June 6, 2002, 
for the assignment of a 10 percent evaluation for service-
connected post-traumatic stress disorder (PTSD).

4.  Whether reduction of the veteran's disability 
compensation benefits due to incarceration was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 administrative decision 
of the Indianapolis, Indiana, Department of Veterans Affairs 
(VA) Regional Office (RO) and from a February 2004 
determination of the RO in which a 10 percent evaluation was 
granted for PTSD effective from June 6, 2002.  

A claim of entitlement to a combined evaluation in excess of 
50 percent was not pursued on appeal following the issuance 
of a Statement of the Case (SOC) addressing this matter 
issued in November 2006.

In argument presented by the veteran's representative in 
February 2008, a contention was raised of clear and 
unmistakable error (CUE) in a March 1995 rating action in 
which service connection was granted for PTSD and a non-
compensable evaluation was assigned.  This matter has not yet 
been adjudicated by the RO and is referred to the RO for 
adjudication.  

The Board does not believe the effective date claim on the 
appeal and the recently raised CUE contention are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  There is a distinction, for example, 
between a claim for an earlier effective date based on clear 
and unmistakable error in a prior final RO rating decision 
(the claim that was recently raised and is not currently 
before the Board for appellate consideration) and a claim for 
an earlier effective date for benefits which have been 
granted by an RO rating decision (which is a claim presently 
before the Board on appeal).  In this case, the veteran and 
his representative have argued for the assignment of an 
earlier effective date for a compensable rating for PTSD 
predicated on different theories of entitlement, governed by 
entirely separate law and regulations, which provide separate 
and independent bases for assigning an earlier effective 
date.  Hence, the effective date claim before the Board on 
appeal and the CUE claim pending action by the RO are not 
inextricably intertwined.  

The claims of entitlement to service connection for bilateral 
hearing loss and for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1995 rating action, the RO granted service 
connection for PTSD and assigned a non-compensable 
evaluation, effective from September 16, 1994, the date of 
the original service connection claim.  

2.  The evidence of record does not show that prior to June 
6, 2002, the veteran filed either a formal claim or informal 
claim for increase for PTSD.

3.  It is not factually ascertainable that an increase in the 
veteran's PTSD occurred during the year preceding the claim 
for increase filed in June 2002.  

4.  The veteran has been incarcerated from October 1972 until 
the present time for the conviction of a felony.

5.  In a March 2003 rating decision, service connection for 
diabetes mellitus Type II with high cholesterol and 
triglycerides associated with herbicide exposure was granted 
and a 20 percent evaluation was assigned effective from May 
8, 2001.

6.  The reduction of the veteran's disability compensation to 
the 10 percent rate due to incarceration for a felony 
conviction taken by VA in an administrative action of April 
2003 was proper.

7.  The effective date of June 1, 2002, for the reduction is 
proper.


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date prior to 
June 6, 2002, for the grant of a 10 percent disability rating 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.159, 3.400, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2007).

2.  The reduction of the veteran's disability compensation 
benefits to an amount equivalent to a 10 percent evaluation, 
effective from June 1, 2002, due to his incarceration for a 
felony conviction, was proper. 38 U.S.C.A. §§ 5107, 5313 
(West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to both the earlier effective date issue and the 
matter of whether reduction of the veteran's disability 
compensation benefits due to incarceration was proper, here 
on appeal.  

The facts in this case, which involve the assignment of 
effective dates, are not in dispute.  Application of 
pertinent provisions of the law and regulations will 
determine the outcome.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant).  Specifically, the Court 
has held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law, as is the disposition in this case.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

The Court has also held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim for 
increase was granted, and a disability rating and effective 
date were assigned in a February 2005 SOC issued by the RO.  
The RO provided additional notification to the veteran in a 
November 2006 letter that informed him how VA assigns 
effective dates.  There is no argument that any prejudice has 
resulted to the veteran with regard to the timing aspects of 
his VCAA notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As made clear by the submission of evidence and 
argument by the veteran and his representative in support of 
the effective date claim, he has demonstrated actual 
knowledge of the evidentiary requirements.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

The Board also notes that the disposition of whether 
reduction of the veteran's disability compensation benefits 
due to incarceration was proper turns on statutory 
interpretation.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable to that claim.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  Accordingly, the Board will proceed to a decision 
on the merits of the effective date and reduction claims.

Factual Background and Legal Analysis

	A.  Entitlement to an effective date prior to June 6, 
2002, for the assignment of a 10 percent evaluation for 
service-connected PTSD

The veteran filed his original service connection claim for 
PTSD on September 16, 1994.  Service connection for PTSD was 
granted in a March 1995 rating action, at which time a non-
compensable evaluation was assigned, effective from 
September 16, 1994, the date of the original claim.  The 
veteran was notified of that determination in April 1995, and 
did not appeal either the rating or assigned effective date.  
The evidence of record at that time included: service medical 
records; a VA examination report of January 1995; psychiatric 
and psychological evaluations from the Indiana State Prison 
dated in 1986 and 1987; and a statement of stressors received 
in November 1994.  

The veteran filed an increased rating claim for PTSD on June 
6, 2002.  In a Statement of the Case (SOC) issued in February 
2005, an increased evaluation of 10 percent was assigned 
effective from June 6, 2002, the date of the claim for 
increase.  In rendering that determination the RO documented 
that the following evidence had been reviewed: (1) treatment 
records from Dr. K dated from September 2002 to June 2004; 
(2) medical records from the Prison Health Services dated 
from August 2002 to May 2003; (3) a VAMC report dated in 
November 2002; (4) a VA medical opinion dated in December 
2002; (5) a medical opinion of Dr. C. dated in July 2002.  

The record contains little clinical or lay evidence 
pertaining to the veteran's service connected PTSD dated 
between 1996 and June 2002.  Essentially, the only pertinent 
evidence of record dated during that period consists of a 
statement written by a private licensed psychologist with 
Anderson Psychiatric Clinic dated in December 2000, at which 
time the psychologist furnished a professional opinion about 
the veteran to the parole board and specifically indicated 
that he had not conducted psychological testing of the 
veteran or subjected the veteran to a formal clinical 
diagnostic interview.  The psychologist did note that he had 
reviewed evidence dated from 1986 to 1995, and opined that 
the veteran's PTSD was a contributing factor to the 
commission of the crime in 1972.

The veteran maintains that the currently assigned effective 
date for grant of a compensable (10 percent) evaluation for 
PTSD, June 6, 2002, is incorrect.  He contends that the 
appropriate effective date is 1994 when he first filed his 
PTSD compensation claim.  As discussed in the Introduction it 
appears that the veteran has raised a contention of CUE in 
the 1995 rating decision which granted service connection for 
PTSD and assigned a non-compensable evaluation.  However, 
that matter has not yet been adjudicated by the RO and 
represents an entirely separate claim from the earlier 
effective date claim being considered herein, as previously 
explained.  

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  In 
VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that June 6, 
2002, the currently assigned effective date, is the correct 
date for the grant of a compensable evaluation for service-
connected PTSD.  Initially, the Board would like to point out 
that the claim filed in June 2002, was necessarily a claim 
for an increased evaluation for PTSD and not a claim to re-
open as characterized by the veteran's representative in 
argument presented in 2008, as service connection had already 
been established for PTSD in a 1995 rating action. 

Essentially two theories of entitlement exist in this case.  
First, whether an increased rating claim was filed prior to 
June 6, 2002; and second, whether there is any evidence that 
the veteran's service-connected PTSD warranted a compensable 
evaluation during the year prior to June 6, 2002.  The Board 
notes that the controlling issues in this case are therefore 
(1) the date on which the veteran initiated his increased 
rating claim for psychosis and (2) the date on which 
entitlement to a compensable evaluation for PTSD arose.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.151, 3.155, 3.157, 3.400.

The initial inquiry is whether a claim for an increased 
(compensable) evaluation, either formal or informal was prior 
to June 6, 2002.  In this regard, the record is entirely 
negative for any formal claim or any written informal claim 
filed by either the veteran or a representative, requesting 
an increased evaluation for service-connected PTSD, nor have 
the veteran or a representative alleged or identified such 
evidence.  The Court has made it plain that the date of the 
filing of a claim is controlling in determinations as to 
effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 
(1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997); and Wright v. 
Gober, 10 Vet. App. 343 (1997).  In this case, the earliest 
filing date of either a formal or informal claim for a 
compensable evaluation for PTSD following the 1995 rating 
action was clearly no earlier than June 6, 2002.

Having established June 6, 2002, as the earliest filing date 
for a claim for a compensable evaluation for PTSD, the second 
inquiry is whether there is any evidence that the veteran's 
service-connected PTSD warranted a compensable evaluation 
during the year prior to June 6, 2002.

The veteran was assigned a noncompensable evaluation for PTSD 
under C.F.R. § 4.130, Diagnostic Code 9411 (1995) from 
September 16, 1994 to June 5, 2002; and a 10 percent 
evaluation for PTSD, was made effective from June 6, 2002, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Initially, the Board points out that VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities, 
effective November 7, 1996.  See 38 C.F.R. § 4.130, 
Diagnostic Code series 9200, 9300, 9400 and 9500 (2006).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for a period 
beginning on the effective date of the new provisions.  See 
Warner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  As a practical matter, only 
the rating criteria in effect prior to November 7, 1996, need 
to be considered in this case, as the pertinent inquiry in 
this case is whether it factually ascertainable that an 
increase in disability was shown during the year prior to the 
filing of the June 6, 2002 claim.  

Under the revised general rating criteria (in effect since 
November 7, 1996), a noncompensable rating is assigned for a 
mental condition that has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is assigned for an 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet App at 126.

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) 
(noting that, under § 5110(b)(2) which provides that the 
effective date of an award of increased compensation shall be 
the earliest date of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

In this case, the file contains absolutely no evidence which 
reflects that it was factually ascertainable that an increase 
in disability (PTSD) was shown during the year prior to the 
filing of the June 6, 2002, claim for increase.  Initially, 
the Board notes that the record contains positively no 
evidence relating to PTSD dated during the year prior to June 
6, 2002.  Moreover, evidence such as the December 2000 
statement of the licensed psychologist did not reflect that 
it was factually ascertainable that an increase in disability 
(PTSD) occurred during the year prior to the June 6, 2002, 
filing of the claim as that evidence did not include any 
information as to the level, severity or symptoms of PTSD 
shown at that time, and the psychologist specifically 
indicated therein that he had not conducted psychological 
testing of the veteran or subjected the veteran to a formal 
clinical diagnostic interview at that time.  

Essentially, all of the other evidence relating to the 
veteran's PTSD symptomatology is either dated after the 
currently assigned June 6, 2002 effective date and therefore 
does not provide the basis for the assignment of a prior 
effective date, or it is dated many years prior to 2002.  In 
this regard, the veteran's representative maintains that 
evidence dated between 1986 and 1995, reflected that the 
veteran's PTSD was compensably disabling and warrants the 
assignment of an effective date for a compensable evaluation 
for PTSD prior to June 6, 2002.  However, even if these 
contentions were true, if an increase in disability precedes 
the claim by more than a year, the proper effective date is 
the claim is received (date of claim), or June 6, 2002, as is 
currently assigned in this case (38 C.F.R. § 3.400(o)(2)).  
Harper, 10 Vet. App. at 126.

In summary, there was no claim for a compensable evaluation 
for PTSD, either formal or informal, filed prior to June 6, 
2002.  Moreover, it was not factually ascertainable that the 
veteran met the schedular requirements for entitlement to a 
compensable evaluation for PTSD during the year prior to June 
6, 2002.  Accordingly, the Board concludes that statutory and 
regulatory criteria for the assignment of effective date 
prior to June 6, 2002, for a compensable evaluation for PTSD 
have not been met and the claim must be denied.

        B.  Whether reduction of the veteran's disability 
compensation benefits due to incarceration was proper

Any person who is incarcerated in a Federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony will not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d), beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5113; 38 C.F.R. § 3.665(a).  
In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).

38 C.F.R. § 3.655 was amended effective June 10, 2003.  It 
was stipulated that in accordance with statutory provisions, 
amendments would be applied retroactively, with amendment to 
38 C.F.R. § 3.665(c) being applicable April 1, 2002.  See 
68 Fed. Reg. 34,542 (June 10, 2003).  Amendments to 38 C.F.R. 
§ 3.665(c) provide that 38 C.F.R. § 3.665 applies to a 
veteran who on October 7, 1980, was (already) incarcerated in 
a Federal, State, or local penal institution for a felony 
committed before that date and remained incarcerated for the 
conviction of that felony as of December 27, 2001.  See also 
38 U.S.C.A. § 5131.

The current appeal arises from a March 2003 rating decision 
in which service connection for diabetes mellitus Type II 
with high cholesterol and triglycerides associated with 
herbicide exposure was granted and a 20 percent evaluation 
was assigned effective from May 8, 2001.  

The record includes information provided by the Indiana 
Department of Corrections showing that the veteran was 
convicted of committing a felony offense for which he has 
been incarcerated and serving a life sentence since October 
1972.

The RO sent the veteran a letter, dated in April 2003, 
notifying him that veterans who are incarcerated due to a 
felony conviction may not be paid the full rate of 
compensation pursuant to 38 U.S.C.A. § 3113 and 38 C.F.R. 
§ 3.665.  The monthly entitlement amount for compensation for 
service-connected diabetes mellitus shown was $194.00, with a 
withholding amount of $93.00 due to his incarceration.  In 
this manner, the veteran was notified that his payments had 
been reduced to an amount equivalent to a 10 percent 
evaluation, effective from June 1, 2001.  

Based on the recent revisions to 38 C.F.R. § 3.665(c), 
discussed above, it is clear that the veteran was 
incarcerated in a Federal, State, or local penal institution 
for a felony committed before that date and remained 
incarcerated for the conviction of that felony as of December 
27, 2001.  Moreover, the 61 day effective date grace period 
discussed under 38 C.F.R. § 3.665(d) tolled in December 1972.  
Accordingly, the veteran's reduction in benefits effective 
from June 1, 2002, was proper as the regulations to include 
this veteran in the category of incarcerated veterans 
subjected to reduction of benefits under 38 C.F.R. § 3.665, 
effective as of April 1, 2002.  See 38 C.F.R. § 3.665(a)(c).

The veteran does not dispute that he is incarcerated for a 
felony.  Instead, he asserts that 38 C.F.R. § 3.665 is an 
unjust law.  The Board has considered the veteran's 
assertions in support of his claim, and we do respect the 
fact that he has been granted service connection for 
disabilities incurred in Vietnam.  However, the question 
before us is whether VA disability compensation payments 
should be paid in full when a veteran is in prison for a 
criminal conviction due to commission of a felony.  The law 
is dispositive in this matter, and the Board is bound in its 
decisions by the statutes enacted by the Congress of the 
United States and VA regulations issued to implement those 
laws.  See 38 U.S.C.A. § 7104(c).  See, generally, Owings v. 
Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) (the Board must apply "the law 
as it exists . . . .").

The veteran's representative has requested that the Board 
provide a legal rationale explaining why VA gets to "keep" 
withheld benefits as opposed to returning them to a veteran 
when he is released from prison.  While the Board has an 
obligation to apply VA law and regulations, as has been done 
here, it has no duty to provide explanations regarding policy 
determinations and will not do so in this case.  

Accordingly, the requirements for the reduction of the 
veteran's disability compensation payments due to 
incarceration have been met, and the veteran's claim must be 
denied.  See 38 C.F.R. § 3.665.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to June 6, 2002, for the grant of a 
10 percent disability rating for PTSD is denied.

Reduction of the veteran's disability compensation benefits 
to 10 percent effective from June 1, 2002, due to his 
incarceration was proper.



REMAND

The Board believes that additional evidentiary development is 
warranted in this case as pertains to the service connection 
claims for bilateral hearing loss and tinnitus.  38 C.F.R. 
§ 3.159(c).

The veteran maintains that he has chronic bilateral hearing 
loss and tinnitus attributable to combat service in Vietnam 
during which time he was exposed to rifle and machine gun 
fire and explosions from mortars, grenades and bombs.  The 
file includes medical records dated in July 2005 from the 
Indiana Department of Corrections (IDOC) which reflect that 
moderate bilateral hearing loss with severe tinnitus was 
diagnosed and that hearing aids were prescribed.  In the 
alternative, the veteran also maintains that service 
connection may be warranted for hearing loss and tinnitus, 
secondary to service-connected diabetes mellitus based on 
taking aspirin for that condition; the veteran and his 
representative maintain that tinnitus and hearing loss are 
known adverse reactions of aspirin use.  Service connection 
may be granted, on a secondary basis, for a disability, which 
is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2007).  The 
Court has held that "pursuant to [38 U.S.C. ] § 1110 and [38 
C.F.R. ] § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  McQueen v. West, 13 Vet. App. 
237, 240 (1999)

The Board also observes, as was pointed out by the veteran's 
representative in February 2008, that the provisions of 38 
U.S.C.A. § 1154(b) appear to be applicable to the service 
connection claims for hearing loss and tinnitus.  In 
conjunction with the veteran's service connection claim for 
PTSD, the RO/VBA (Veterans Benefits Administration) had 
established, as shown by a March 1995 rating action, that the 
veteran served in Vietnam during several campaigns and that 
his military occupational specialties were combat related.  

For injuries or diseases which are alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  Specifically, VA 
regulations provide that, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2007); see generally 
Peters v. Brown, 6 Vet. App. 540, 543 (1994).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service.  It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra.  The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).  

The veteran's representative has also requested that a VA 
examination and/or opinion be furnished for the veteran 
addressing the aforementioned theories of entitlement (direct 
and secondary).  The veteran failed to report for a VA 
examination scheduled in March 2006, but it was later 
explained that he was incarcerated and therefore could not 
appear for that examination.  It does not appear that any 
further scheduling attempts have been made.  

VA must tailor its assistance to the peculiar circumstances 
of obtaining examination of an incarcerated veteran.  Bolton 
v. Brown, 8 Vet. App. 185 (1995).  While VA does not have the 
authority under 38 U.S.C.A. § 5711 to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility, 
in the Bolton case, the Court indicated that alternative 
means to obtain examination of an incarcerated claimant 
include: (1) attempting to arrange transportation of the 
claimant to a VA facility for examination; (2) contacting the 
correctional facility and having its personnel conduct an 
examination according to VA examination worksheets; or (3) 
sending a VA examiner to the correctional facility to conduct 
the examination.  See Bolton, 8 Vet. App. at 191.  
Accordingly, further attempts to obtain medical examination 
or opinion in this case are required pursuant to the holding 
in the Bolton case.    

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claimed for hearing loss and 
tinnitus on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

2.  Contact the veteran and ask him to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
his hearing loss and tinnitus.  After 
securing the necessary authorizations for 
release of this information, obtain 
copies of all treatment records referred 
to by the veteran, which are not already 
of record, to include any recent medical 
records from the Indiana Department of 
Corrections (IDOC).

3.  Schedule the veteran for a C&P 
examination regarding his service 
connection claims for hearing loss and 
tinnitus.  In light of the veteran's 
incarceration, the following options for 
undertaking the examination should be 
explored to include: (1) attempting to 
arrange transportation of the claimant to 
a VA facility for examination; (2) 
contacting the correctional facility and 
having their personnel conduct an 
examination according to VA examination 
worksheets; or (3) sending a VA examiner 
to the correctional facility to conduct 
the examination.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report. 

All studies or tests deemed necessary by 
the examiner should be performed.  After 
reviewing the veteran's claims file and 
examining him, the examiner should assess 
the onset, severity and etiology of the 
veteran's claimed hearing loss and 
tinnitus.  The examiner should then 
address whether it is at least as likely 
as not (a 50 percent probability or more) 
that the veteran's claimed hearing loss 
and tinnitus are related to service 
(combat service in Vietnam is already 
established in this case).  

As a related matter, the veteran has also 
claimed service connection may be 
warranted for hearing loss and tinnitus, 
secondary to service-connected diabetes 
mellitus (based on taking aspirin for 
that condition); the veteran and his 
representative maintain that tinnitus and 
hearing loss are known adverse reactions 
of aspirin use.  Accordingly, the 
examiner is requested to address whether 
it is at least as likely as not (50 
percent or more probable) that any 
currently manifested hearing loss and 
tinnitus is proximately due to, or is 
permanently aggravated by, service-
connected diabetes mellitus to include 
taking aspirin for treatment of that 
condition.  

A rationale for any conclusion reached 
should be discussed.  It would be helpful 
if the examiner would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50 percent), "at least as 
likely as not" (meaning likelihood of at 
least 50 percent), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50 percent likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

4.  The AOJ is specifically directed to 
document all attempts taken under Bolton 
to schedule the veteran for a VA 
examination related to his claims.  In 
the event the veteran is unavailable for 
examination, document for the record all 
alternative steps undertaken in the 
attempts to schedule the veteran for C&P 
examination(s).  Specifically, if it 
appears that there is no way that a VA 
examination can be scheduled in this 
case, the claims folder should be 
provided for a VA examiner who is asked 
to provide a medical opinion only 
(without examination of the veteran) 
addressing the same questions asked 
herein in action (3).  

5.  Thereafter, undertake any additional 
development deemed necessary to properly 
adjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case, which includes 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) which appear to be 
applicable in conjunction with the 
veteran's service connection claimed for 
hearing loss and tinnitus, and give them 
the appropriate time to respond.

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


